Name: Commission Regulation (EU) NoÃ 151/2011 of 18Ã February 2011 amending Annex I to Regulation (EC) NoÃ 854/2004 of the European Parliament and of the Council as regards farmed game Text with EEA relevance
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  agri-foodstuffs;  agricultural activity;  health;  animal product
 Date Published: nan

 19.2.2011 EN Official Journal of the European Union L 46/17 COMMISSION REGULATION (EU) No 151/2011 of 18 February 2011 amending Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council as regards farmed game (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 17(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin intended for human consumption. (2) Chapter VII of Section IV of Annex I to Regulation (EC) No 854/2004 sets out the specific requirements for official controls concerning farmed game and farmed game meat. One of those requirements is that the farmed game or the farmed game meat inspected is to be accompanied by a certificate conforming to one of the specimens set out in Chapter X of that Section. (3) Regulation (EC) No 853/2004 of the European Parliament and the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) provides that food business operators may slaughter farmed ratites and certain farmed ungulates at the place of origin with the authorisation of the competent authority, subject to certain conditions. In particular, those conditions include that the slaughtered animals are to be accompanied to the slaughterhouse by a declaration by the food business operator who reared the animals and by a certificate issued and signed by the official or approved veterinarian. The certificate issued and signed by the official or approved veterinarian is to attest, inter alia, to correct slaughter and bleeding of the animal and the time and date of slaughter. (4) Regulation (EC) No 853/2004, as amended by Commission Regulation (EU) No 150/2011 (3) permits that in certain cases, the attestation of the correct slaughter and bleeding of the animal and of the hour and date of slaughter be included in the declaration by the food business operator. (5) In such cases, it is appropriate to provide that the official or approved veterinarian carry out regular checks on the performance of the persons carrying out the slaughter and bleeding of the animals. Chapter VII of Section IV of Annex I to Regulation (EC) No 854/2004 should therefore be amended accordingly. (6) In addition, the specimen health certificate for animals slaughtered at the holding is set out in Part B of Chapter X of Section IV of Annex I to Regulation (EC) No 854/2004. That specimen health certificate also includes entries certifying that slaughter and bleeding were carried out correctly. For cases where such certification is made in the declaration by the food business operator a new specimen health certificate should be provided. (7) Regulation (EC) No 854/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 854/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 206. (2) OJ L 139, 30.4.2004, p. 55. (3) See page 14 of this Official Journal. ANNEX Section IV of Annex I to Regulation (EC) No 854/2004 is amended as follows: (1) Part A of Chapter VII is amended as follows: (a) point 4 is replaced by the following: 4. A certificate conforming to the specimen in Chapter X, Part A, is to accompany live animals inspected at the holding. A certificate conforming to the specimen in Chapter X, Part B, is to accompany animals inspected and slaughtered at the holding. A certificate conforming to the specimen in Chapter X, Part C, is to accompany animals inspected and slaughtered at the holding in accordance with point 3a of Section III of Annex III to Regulation (EC) No 853/2004.; (b) the following point 5 is added: 5. When the competent authority authorises that the food business operator may attest the correct slaughter and bleeding of animals, the official veterinarian or approved veterinarian shall carry out regular checks on the performance of the person carrying out the slaughter and bleeding.; (2) in Chapter X, the following Part C is added: C. SPECIMEN HEALTH CERTIFICATE FOR FARMED GAME SLAUGHTERED AT THE HOLDING in accordance with point 3a of Section III of Annex III to Regulation (EC) No 853/2004.